UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6573



CLAYTON MORRIS,

                                           Petitioner - Appellant,

          versus


GEORGE SNYDER, Warden; UNITED STATES PAROLE
COMMISSION,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-hc-00161-H)


Submitted: May 16, 2006                        Decided: May 24, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clayton Morris, Appellant Pro Se. Steve R. Matheny, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Clayton     Morris,       a     District        of   Columbia      prisoner

incarcerated in North Carolina, seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000), challenging the revocation of his parole by the

United States Parole Commission.                     The order is not appealable

unless     a   circuit     justice       or    judge     issues     a    certificate      of

appealability. 28 U.S.C. § 2253(c)(1) (2000); see Madley v. United

States     Parole   Comm’n,       278     F.3d    1306,    1310     (D.C.       Cir.   2002)

(reasoning      that     District    of       Columbia    is    a   “state”      court   for

purposes of § 2253(c), and while a parole determination claim does

not attack the original conviction or sentence, it nevertheless

“arises out of” the original state process).                            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district      court     is    debatable       or    wrong     and    that    any

dispositive procedural ruling by the district court is likewise

debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                  We have independently reviewed the

record and conclude that Morris has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the


                                             - 2 -
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -